Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing ING LOGO AMERICAS US Legal Services Maria Stewart Prospectus Unit (860) 723-2234 Fax: (860) 723-2215 Maria.Stewart@us.ing.com December 22, 2006 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Attention: Filing Desk Re: ING Life Insurance and Annuity Company and its Variable Annuity Account C Prospectus Title: ING express Variable Annuity File Nos.: 333-129091 and 811-02513 Rule 497(j) Filing Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933 (the 33 Act), this is to certify that the Supplement to the Contract Prospectus and Statement of Additional Information contained in Post-Effective Amendment No. 2 to the Registration Statement on Form N-4 (Amendment No. 2) for Variable Annuity Account C of ING Life Insurance and Annuity Company (the Registrant) that would have been filed pursuant to Rule 497(c) under the 33 Act would not have differed from that contained in Amendment No. 2 which was declared effective on December 20, 2006. The text of Amendment No. 2 was filed electronically on December 20, 2006. If you have any questions regarding this submission, please contact the undersigned or Michael Pignatella at 860-723-2239. Sincerely, /s/ Maria R. Stewart Maria R. Stewart Hartford Site ING North America Insurance Corporation 151 Farmington Avenue, TS31 Hartford, CT 06156-8975
